Exhibit 10.1
COMMERCE BANCSHARES, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

1.   PURPOSE

     The policy of Commerce Bancshares, Inc. (“Commerce”) is to compensate its
officers based on performance. The purpose of this Executive Incentive
Compensation Plan (“Plan”) is to provide incentive compensation awards to those
individuals whose management efforts reflect a desire to meet commonly agreed
upon objectives or to those who by their superior performance directly
contribute to the profitability of Commerce and to encourage the retention of
outstanding contributors.
     This Plan is intended to comply with Section 162(m) of the Internal Revenue
Code (the “Code”) so that awards made under the Plan to individuals who are
covered employees within the meaning of Code Section 162(m)(3) (“Covered
Employees”) will qualify as performance-based compensation within the meaning of
Code Section 162(m) and the regulations thereunder (“Performance-Based
Compensation”).

2.   ADMINISTRATION

     The Plan shall be administered by the Compensation and Benefits Committee
(“Committee”) of the Board of Directors (“Board”) of Commerce, which shall
consist solely of two or more directors who are “non-employee directors” under
Rule 16b-3(b)(3) promulgated under the Securities Exchange Act of 1934, as
amended, or any successor provision thereto, and “outside directors” within the
meaning of Treasury Regulation Section 1.162-27(e)(3)(i). The Committee shall
have authority in its sole discretion to interpret the Plan, establish rules and
procedures thereunder, and make all determinations, including the determination
of incentive compensation awards eligible to be deferred under the Plan. All
determinations made by the Committee shall be final and binding.
     Notwithstanding the foregoing, the Retirement Committee shall administer
the “Deferral Options” set forth in section 6 of this Plan in accordance with
the terms of such section. The co-chairpersons of the “Retirement Committee”
shall be the Company’s Controller and Retirement Committee. The co-chairpersons
shall appoint and remove the other members of the Retirement Committee. The
Retirement Committee shall consist of a minimum of three members. The Retirement
Committee shall act by a majority of its members at the time in office, but such
action may be taken by a vote at a meeting or in writing (including e-mail)
without a meeting. The members of the Retirement Committee shall receive no
compensation for their services as such. Notwithstanding the foregoing, the
Retirement Committee may choose to delegate its administrative functions
hereunder. Decisions of the Retirement Committee may be reflected in the terms
of administrative forms provided to participants.

 



--------------------------------------------------------------------------------



 



3.   ELIGIBLE PARTICIPANTS

     All chief executive officers, Chairman of the Board, Presidents, and Vice
Presidents of Commerce or any of its affiliated banks or subsidiary companies
shall be eligible to participate in the Plan, together with such other officers
of Commerce and its affiliated banks and subsidiary companies as the Committee
shall determine. Directors who are not officers or employees of Commerce, an
affiliated bank, or a subsidiary company, are not eligible to participate in the
Plan.

4.   DETERMINATION OF AWARD

     The Board of Commerce in its sole discretion shall approve the amount of
the aggregate incentive compensation awards to be granted based on the
recommendation of the Committee. Individual incentive compensation awards shall
be granted in the following manner:

  a.   With respect to Covered Employees, individual incentive compensation
awards shall qualify as Performance-Based Compensation. In so qualifying awards,
the Committee, in its sole discretion, may set restrictions based upon the
achievement of objective performance goals within the meaning of Code Section
162(m) and the regulations thereunder (“Performance Goals”). Each award to a
Covered Employee shall meet the following requirements:

  (i)   Performance Goals for the award shall be established by the Committee
based on one or more of the following criteria: revenue, earnings, earnings per
share, pre-tax earnings and net profits, stock price, market share, costs,
return on equity, efficiency ratio (non-interest expense, divided by total
revenue) asset management, asset quality, asset growth and budget achievement.
Performance Goals need not be the same with respect to all Covered Employees and
may be established separately for Commerce as a whole or for its various groups,
divisions, subsidiaries and affiliates.     (ii)   Each Performance Goal shall
be specifically defined in advance by the Committee and may include or exclude
specified items of an unusual, non-recurring or extraordinary nature.     (iii)
  Each Performance Goal must be sufficiently objective that a third party having
knowledge of the relevant facts could determine whether the Performance Goal has
been met.     (iv)   Different awards may be set by the Committee based on
achievement of certain Performance Goals or specified levels of achieving the
Performance Goals. However, no award shall be paid to any Covered Employee if
the applicable minimum Performance Goal(s) are not achieved.     (v)  
Performance Goals shall be set by the Committee before the end of the period
that constitutes the earlier of the first ninety (90) days

2



--------------------------------------------------------------------------------



 



of, or the first twenty-five percent (25%) of the period of service to which the
Performance Goal relates, provided that the outcome is substantially uncertain
at the time the Committee actually establishes the Performance Goal.

  (vi)   The Committee shall have no discretion to increase the amount of
compensation that otherwise would be due upon attainment of a Performance Goal,
although the Committee may have discretion to deny an award or to adjust
downward the compensation payable pursuant to an award, as, in the Committee’s
sole judgment, is prudent based upon the Committee’s assessment of the Covered
Employee’s performance and Commerce’s performance during the Fiscal Year.    
(vii)   In granting awards, the Committee shall follow any additional procedures
determined by it in its sole discretion from time to time to be necessary,
advisable or appropriate to ensure qualification of the awards as
Performance-Based Compensation.

  b.   With respect to individuals who are not Covered Employees, individual
incentive compensation awards shall be determined with reference to performance
during the preceding year. The incentive compensation awards to be made to the
Chairman of the Board or the President (if such persons are not Covered
Employees) shall be determined by the Committee. All other awards to be made
under this Plan may be determined by the Committee, or should the Committee so
direct, by a committee consisting of the Chief Executive Officer, a
Vice-Chairman designated by the Chief Executive Officer, and the chief human
resource officer.

5.   PAYMENT OF INCENTIVE AWARD

     Incentive compensation awards are generally determined and made on or
before the date of the annual meeting of the shareholders of Commerce. The
normal method of payment will be in the form of cash and awards will be paid as
soon as practicable after the awards are determined, provided, that the
recipient of an award shall not have elected to defer receipt of the incentive
compensation award as hereinafter provided. Notwithstanding the foregoing,
except for amounts deferred in accordance with Section 6, incentive compensation
awards will be paid no later than the date 2 1/2 months following the end of the
calendar year during which the performance period for the incentive compensation
award ends.
     Notwithstanding the foregoing, no incentive compensation award shall be
paid to a Covered Employee before the Committee certifies that such Covered
Employee met the requirements of the applicable Performance Goal and satisfied
any other material terms applicable to the incentive compensation award.
     The maximum bonus that may be paid to any employee pursuant to the Plan for
any calendar year shall not exceed $1,500,000.

3



--------------------------------------------------------------------------------



 



6.   DEFERRAL OPTIONS

  a.   Eligible employees who are members of a select group of management or
highly compensated employees, as selected by the Retirement Committee, in its
discretion, may elect to defer all or a portion of an incentive compensation
award until the earlier to occur of the eligible employee’s Disability or
Separation from Service. Anyone who has made a deferral shall be referred to as
a “participant” until such individual has received payment of all of his or her
accounts under this Plan. A deferral must be expressed either as “all” or as a
specified dollar amount. Any incentive compensation award above the specified
amount will be paid in cash, and if the award is less than the amount deferred,
the total award will be deferred. The granting of an incentive compensation
award is discretionary and neither delivery of deferral election materials nor
an election to defer shall affect entitlement to such an award. All deferral
elections made under the Plan are irrevocable. It is intended that this
arrangement qualify as, and shall be administered to qualify as being unfunded
and being primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.     b.   In order to
ensure that elections to defer incentive compensation awards are effective under
applicable tax laws, all persons eligible to participate in this Plan will be
given the opportunity to defer payment of all or a portion of an incentive
compensation award. An election to defer must be made in a written form
satisfactory to Commerce and must be received by the Commerce Retirement
Committee on or before the last business day of the year preceding the year for
which performance is measured to determine the granting of an incentive
compensation award. Notwithstanding the foregoing, in the case of any incentive
compensation award that qualifies as being “performance based” within the
meaning of 409A and that is attributable to a performance period that is at
least 12 months in duration and is based on performance criteria established no
later than the date 90 days after the commencement of the performance period (a
“Performance Award”), the Retirement Committee may permit an election with
regard to a Performance Award to be received by the Committee no later than
6 months prior to the expiration of such performance period (no later than June
30th for a performance period ending December 31), provided that the employee
was employed by Commerce continuously from the date the performance criteria was
established through the date of the election and that the payment of the
Performance Award is not substantially certain or readily ascertainable at the
time the election is received by the Retirement Committee. An election to defer
any incentive compensation awards (including any Performance Award) shall become
irrevocable as of the deadline for making such election.     c.   An eligible
employee in electing a deferred payment shall also elect the accounts, from
among the accounts that Commerce makes available to the participating employee,
to which the relevant portion of the award deferral will be credited. Credits to
available accounts for deferral of an incentive compensation award shall be
determined from time to time based upon hypothetical measuring

4



--------------------------------------------------------------------------------



 



investments (the “Measuring Investments”) for each account; one of which shall
consist of a Company Stock Account and there shall be such other accounts
determined from time to time by the Retirement Committee in its discretion. Such
accounts are bookkeeping accounts only and are maintained for the sole purpose
of determining the amount payable by Commerce to the eligible employee based
upon the hypothetical performance of the Measuring Investments for each such
account, determined as if the account had assets invested in the Measuring
Investments of such account. No assets shall be segregated for the benefit of an
eligible employee and the bookkeeping account shall not represent assets set
aside for the benefit of an eligible employee.
With the exception of the Commerce Stock Account, a participant may elect to
transfer credits between accounts, and the amount credited to all such accounts
shall be determined from time to time, all pursuant to non-discriminatory rules,
procedures and deadlines set by the Commerce Retirement Committee, which rules,
procedures, and deadlines may be amended from time to time in such committee’s
discretion (the “Administrative Rules”). Except as set forth in the following
paragraph, however, a participant may elect to transfer credits into the
Commerce Stock Account, but not out of the Commerce Stock Account. Any election
to transfer a credit to the Commerce Stock Account or among the other accounts
(a “Transfer Election”) must be received by the Commerce Retirement Committee by
the date set by the Commerce Retirement Committee and must be in a written form
satisfactory to such committee, in each case pursuant to the Administrative
Rules. Any transfer to the Commerce Stock Account shall be based upon the last
sale price of Commerce Stock as reported by the National Association of Security
Dealers National Market System on the trading day determined in accordance with
the Administrative Rules. The credit transferred from any other account shall be
based upon the amount credited to such account as of the date determined in
accordance with the Administrative Rules.
Notwithstanding the above, an eligible employee may make a one-time election to
remove any or all amounts out of the Commerce Stock Account (a “Diversification
Election”) as of February 17, 2000. Such Diversification Election must be made
at the time and in the manner determined pursuant to the Administrative Rules.
Any transfer from the Commerce Stock Account shall be based upon the last sale
price of Commerce Stock as reported by the National Association of Security
Dealers National Market System on the trading day determined in accordance with
the Administrative Rules. The amount transferred from the Commerce Stock Account
pursuant to the Diversification Election shall be based upon the number of units
credited to such account as of the date determined in accordance with the
Administrative Rules.

  d.   The accounts made available for the deferral of incentive compensation
awards are bookkeeping accounts. The amount credited to each account, including
any hypothetical earnings, gains or losses, will be determined in accordance
with the Administrative Rules, based on the investment performance of the
Measuring Investments for such Account. The timing and manner of making credits
or debits to each account shall be determined in accordance with the
Administrative Rules.

5



--------------------------------------------------------------------------------



 



  e.   Commerce shall provide periodically to each participant (but not less
frequently than once per calendar year) a statement setting forth the balance to
the credit of such participant in each of the accounts.     f.   Amounts
deferred under the provisions of this Plan will be disbursed to participants in
accordance with the following:

  (1)   The default time of payment of all accounts shall be during the calendar
year following the calendar year in which a participant experiences the earlier
of a Separation from Service or Disability. However, a Participant may elect in
accordance with this Section to instead commence payment during the ninety
(90) days following the earlier Separation from Service or Disability. In
addition, if the sum of a Participant’s accounts under the Plan and the present
value of such participant’s accrued benefit under the Commerce Executive
Retirement Plan together are greater than $1,000,000 as of December 31, 2007,
such participant has the additional alternative to elect in accordance with this
Section to commence payment during the earlier of ninety (90) days following
death or during the calendar year specified in the election that is 2010 or
later.

The default form of payment will be in a single lump sum. However, a participant
may elect in accordance with this Section that payment shall be made in
installments over a period elected by the participant that is not less than 1 or
more than 10 years or a participant may elect to receive a specified percentage
of the amount in a single lump sum with the remainder of the amount paid in
installments over a period elected by the participant that is not less than 1 or
more than 10 years. Each installment payment will be made in an amount, less
applicable withholding taxes, determined by multiplying the balance in the
accounts by a fraction, the numerator of which is 1 and the denominator of which
is a number equal to the remaining unpaid annual installments (including the
installment being calculated).
For purposes of application of Code Section 409A to this provision, installments
shall be treated as a single payment.
A participant’s payment election, from among the alternatives permitted by the
Plan, must be received by the Retirement Committee no later than the date the
participant’s first election to defer incentive compensation awards becomes
irrevocable. If a payment election is not timely received by the Retirement

6



--------------------------------------------------------------------------------



 



Committee, payment shall be made in the default form and time of payment as if
no election has been made. The payment election shall become irrevocable as of
the deadline for making such election.
Notwithstanding any provision herein to the contrary, pursuant to IRS Notice
2005-1, IRS Notice 2006-79, IRS Notice 2007-86, and Treasury Regulations
Section 1.409A-2(b)(2)(iv) under Code Section 409A, form and time of payment
elections (from among the alternatives permitted by the Plan) by participants
shall be permitted without violating the subsequent deferral and
anti-acceleration rules of 409A. Accordingly, each participant who has not
received and does not receive all of his or her payments under this Plan before
January 1, 2009, may elect to change the form and time of payment under this
Plan, if such election is received by the Retirement Committee on or before
December 31, 2008. An election made on or after January 1, 2006 and on or before
December 31, 2006 may change the form and time of payment only with respect to
amounts that otherwise would not be payable in 2006, and may not cause an amount
to be paid in 2006 that otherwise would not be payable in 2006. An election made
on or after January 1, 2007 and on or before December 31, 2007 may change the
form and time of payment only with respect to amounts that otherwise would not
be payable in 2007, and may not cause an amount to be paid in 2007 that
otherwise would not be payable in 2007. With respect to an election made on or
after January 1, 2008 and on or before December 31, 2008, to change the form or
time of payment, the election may apply only to amounts that otherwise would not
be payable in 2008, and may not cause an amount to be paid in 2008 that would
not otherwise be payable in 2008. If a form and time of payment election has not
been timely received by the Retirement Committee or its predecessor on or before
December 31, 2008, payment shall be made in the default form and time of
payment. All elections under this Section must be made on a written form
approved by the Retirement Committee. The most recent election form received by
the Retirement Committee on or before December 31,2008 shall become irrevocable
on December 31, 2008.
The dates as of which the amount credited to any participant’s accounts is to be
determined, and the amount of the accounts, in both cases for purposes
determining any payment, shall be determined by the Retirement Committee in its
discretion.

7



--------------------------------------------------------------------------------



 



  (2)   If a participant dies after the commencement of payments from such
participant’s accounts other than the Commerce Stock Account, the designated
beneficiary shall receive the remaining installments over the elected
installment period.     (3)   With respect to a participant’s Commerce Stock
Account, distribution shall be made by transferring to such participant a number
of shares of Commerce stock, and cash for any fractional             shares,
equal to the portion of the units credited to the participant’s Commerce Stock
Account being distributed. All other distributions shall be in cash. The
participant must make arrangements satisfactory to Commerce to provide for
payment to Commerce of federal, state, local, and payroll withholding taxes
attributable to payment of a participant’s Commerce Stock Account.     (4)  
Each participant shall have the right at any time to designate any person or
persons as beneficiary or beneficiaries (both principal as well as contingent)
to whom payment under this Plan shall be made in the event of death prior to
complete distribution to the participant of the amounts due under this Plan. Any
beneficiary designation may be changed by a participant by the filing of such
change in writing on a form prescribed by Commerce. The filing of a new
beneficiary designation form will cancel all beneficiary designations previously
filed and will apply to all deferrals in the account. If a beneficiary has not
been designated or if all designated beneficiaries predecease the participant,
then any amounts payable to the beneficiary shall be paid to the participant’s
estate in one lump sum.     (5)   If there is any change in the number or class
of shares of Commerce stock through the declaration of stock dividend or other
extraordinary dividends or recapitalization resulting in stock splits or
combinations or exchanges of such shares or in the event of similar corporate
transactions, each participant’s Commerce Stock Account shall be equitably
adjusted to reflect any such change in the number or class of issued shares of
common stock of Commerce or to reflect such similar corporate transaction.    
(6)   Notwithstanding anything contained in this Plan to the contrary, if the
Participant is a “specified employee” (determined in accordance with 409A) as of
the date of the Participant’s termination of employment (other than due to the
Participant’s death), then any payment, benefit or entitlement provided for in
this Agreement that constitutes “deferred compensation” within the meaning of
409A and that is payable during the first six months following the date of the
Participant’s termination of employment

8



--------------------------------------------------------------------------------



 



shall be paid or provided to the Participant in a lump sum cash payment to be
made on the earlier of (a) the Participant’s death or (b) the first business day
(or within 30 days after such first business day) of the seventh calendar month
immediately following the month in which the date the Participant’s termination
of employment occurs. Amounts that would have been paid during the delay will be
adjusted for earnings and losses in the manner determined by the Retirement
Committee in its discretion and shall be included in the delayed payment.

  (7)   Notwithstanding anything herein to the contrary, participants whose
entire interest under the Plan (including any interest under all agreements,
methods, programs, or other arrangements which are treated with this Plan as
being a single nonqualified deferred compensation plan pursuant to Treasury
Regulation section 1.409A-1(c)(2)) at any time payment of installments is due is
equal to or less than the applicable dollar amount under Code Section
402(g)(1)(B) ($16,500 for 2009), the Retirement Committee may direct that the
remaining amount due be paid in a single lump sum payment.     (8)   The terms
“Separation from Service”, “termination of employment” and similar terms mean
the date that the Participant separates from service within the meaning of 409A.
Generally, a Participant separates from service if the Participant dies,
retires, or otherwise has a termination of employment with the Company,
determined in accordance with the following:

(i) Leaves of Absence. The employment relationship is treated as continuing
intact while the participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the participant retains a right to reemployment with
Commerce under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the participant will return to perform services for Commerce.
If the period of leave exceeds 6 months and the participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
6 month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 6 months, where such impairment causes the participant to be unable to
perform the duties of his or her position of

9



--------------------------------------------------------------------------------



 



employment or any substantially similar position of employment, a 29 month
period of absence shall be substituted for such 6 month period.
(ii) Dual Status. Generally, if a participant performs services both as an
employee and an independent contractor, such participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a participant provides services to Commerce
as an employee and as a member of the Board, and if any plan in which such
person participates as a Board member is not aggregated with this Plan pursuant
to Treasury Regulation section 1.409A-1(c)(2)(ii), then the services provided as
a director are not taken into account in determining whether the participant has
a separation from service as an employee for purposes of this Plan.
(iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that Commerce and the participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the participant would perform after such date (whether as an employee
or as an independent contractor except as provided in section paragraph (ii))
would permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in section paragraph (ii)) over the immediately preceding 36 month
period (or the full period of services to Commerce if the participant has been
providing services to Commerce less than 36 months). For periods during which a
participant is on a paid bona fide leave of absence and has not otherwise
terminated employment as described above, for purposes of this paragraph
(iii) the participant is treated as providing bona fide services at a level
equal to the level of services that the participant would have been required to
perform to receive the compensation paid with respect to such leave of absence.
Periods during which a participant is on an unpaid bona fide leave of absence
and has not otherwise terminated employment are disregarded for purposes of this
paragraph (iii) (including for purposes of determining the applicable 36 month
(or shorter) period).
(iv) Service with Related Companies. For purposes of determining whether a
separation from service has occurred

10



--------------------------------------------------------------------------------



 



under the above provisions, “Commerce” shall include Commerce and all Related
Companies.

  (9)   The term “Related Companies” shall mean:

(i) any corporation that is a member of a controlled group of corporations (as
defined in Code Section 414(b) that includes Commerce); and
(ii) any trade or business (whether or not incorporated) that is under common
control (as defined in Code Section 414(c)) with Commerce. For purposes of
applying Code Sections 414(b) and (c), fifty percent (50%) is substituted for
the eighty percent (80%) ownership level.

  (10)   A participant has a “Disability” or shall be considered “Disabled” if
the participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Commerce long-term disability plan.

  (11)   The term “409A” shall mean Internal Revenue Code Section 409A and the
regulations and other guidance issued with respect thereto.

7.   AMENDMENT AND TERMINATION OF PLAN

     The Board of Directors may at its discretion and at any time amend the Plan
in whole or in part. The Committee may terminate the Plan in its entirety at any
time, and, upon such termination or such later date or dates, each participant
shall: receive, in a single distribution, the shares and cash for the fractions
thereof of Commerce Stock credited to the Commerce Stock Account; and shall be
paid, in a single distribution or over such period of time as determined by the
Committee, an amount equal to the then remaining amount credited to such
participant’s accounts other than the Commerce Stock Account.
     Notwithstanding anything herein to the contrary, the Board may, at any
time, amend the Plan to allow any acceleration or delay of payment permitted by
409A and may apply such acceleration or delay to any participant’s accounts
without the consent of the affected participant. The Board may, without the
consent of any participant, terminate all or part of this Plan and direct that
all or part of the accounts be paid during the period permitted by 409A,
provided that all conditions of 409A are and will be satisfied.

8.   MISCELLANEOUS

  a.   A participant under this Plan is merely a general unsecured creditor and
nothing contained in this Plan shall create a trust of any kind or a fiduciary
relationship between Commerce and the participant or the participant’s estate.
Nothing

11



--------------------------------------------------------------------------------



 



contained herein shall be construed as conferring upon the participant the right
to continued employment with Commerce or its subsidiaries or to an incentive
compensation award. Except as otherwise provided by applicable law, benefits
payable under this Plan may not be assigned or hypothecated, and no such
benefits shall be subject to legal process or attachment for the payment of any
claim of any person entitled to receive the same.

  b.   The amendment of the Plan to allow a Commerce Stock deferral option shall
become effective on the date the shareholders of Commerce approve the same.
Subject to such approval, an employee having a deferred option may elect (but
prior to June 30, 1994) to transfer his balance in the Treasury Bill account
and/or the Treasury Note Account as of April 1, 1994 to the Commerce Stock
Account with the number of units credited to his account determined as provided
in Section 6d hereof but based on the last sale price as of the last day in
March 1994 on which a trade of Commerce Stock is reported. An employee who in
1993 deferred a potential incentive compensation award with respect to
performance in 1994 and elected either a Treasury Bill Account or a Treasury
Note Account may elect prior to June 30, 1994 to defer such award for 1994 to
the Common Stock Account.     c.   Notwithstanding any other provision herein,
Commerce may establish a trust subject to the claims of the general creditors of
Commerce (a “rabbi trust”) and deposit amounts into the rabbi trust. Although
any payments from the rabbi trust to a participant shall discharge Commerce’s
obligation to the extent of payment made, this plan is unfunded and no
participant shall have an interest in any rabbi trust asset.     d.  
Notwithstanding any other provision of this Plan to the contrary, incentive
compensation awards shall not be paid to Covered Employees unless and until the
material terms under which the remuneration is to be paid, including the
Performance Goals, are (1) disclosed to shareholders and (2) subsequently
approved by a majority of the vote in a separate shareholder vote before the
payment of such remuneration.     e.   Notwithstanding any provision in this
Plan to the contrary, this Plan shall be interpreted, construed and conformed in
accordance with 409A. It is intended that all compensation and benefits payable
or provided under this Plan shall fully comply with the provisions of 409A so as
not to subject any participant to the additional tax, interest or penalties
which may be imposed under 409A. However, it is understood that 409A is
ambiguous in certain respects. Commerce, the Board, the Committee and the
Retirement Committee will attempt in good faith not to take any action, and will
attempt in good faith to refrain from taking any action, that would result in
the imposition of tax, interest and/or penalties upon any participant under
409A. To the extent Commerce, the Board, the Committee and the Retirement
Committee have acted or refrained from acting in good faith as required by this
Section, neither they nor any of their members, employees, contractors or agents
will be responsible for any consequences of failure to

12



--------------------------------------------------------------------------------



 



comply with 409A, and no participant shall be entitled to any damages related to
any such failure even though this Plan requires certain actions to be taken in
conformance with 409A.
     This restatement is adopted pursuant to the authority conferred upon
Commerce’s officers at the Board’s October 31, 2008 meeting.

13